DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/26/2021 has been entered. Claims 1, 5 have been amended, claims 12, 16 have been cancelled and claims 18-21 have been previously withdrawn as non-elected group. Therefore, claims 1-11, 13-15 and 17 are now pending in the application.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas J. Donovan on 07/29/2021.

The application has been amended as follows: 
Claims 18-21 have been cancelled.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The closest prior art Ostwald (US - 4,381,336) discloses Cast Piece comprising:
a brake caliper (1, Fig: 1-2), said caliper comprising a body (Fig: 1-2) formed at least in part by a three-dimensional lattice of lattice elements defining voids (7, It is particularly favorable to have the casting enclose the cavities filled by the core element in the manner of a space lattice, Col: 2, Ln: 1-8, Fig: 1-2) and having at least a partial skin (2, Fig: 1-2) and 
teaching reference Tozzi et al. (US -2015/0017013 A1) discloses Turbo-Machine Impeller Manufacturing and also discloses “A method of manufacturing a turbo-machine impeller, 
which includes a hub and a plurality of blades, using powder material in an additive-manufacturing process. The method includes: applying energy to the powder material by way of a high energy source, and solidifying the powder material. At least one bulky portion of the hub is irradiated such that the powder material solidifies in a lattice structure (L, Fig: 4) surrounded by an outer solid skin structure (S, Fig: 4) enclosing the lattice structure”, (Abstract, Fig: 4).
Further, Ostwald and Tozzi both fails to explicitly disclose that the region defined by the lattice has a bulk density of 50% or less of the material forming the lattice.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the bulk density in which the lattice has a bulk density of 50% or less of the material forming the lattice, since it has been held that discovering an 
However, prior art and teaching reference fail to disclose a bulk density of 50% or less of the single material forming the body and a high stress region, in which high stress region the lattice has a bulk density higher than that of the low stress region.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-11, 13-15 and 17 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657